Citation Nr: 1438820	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-04 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, to include chronic instability and tearing of the labral tissues.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Javier A. Centonzio, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to October 1986.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the December 2009 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Specifically, the December 2009 rating decision denied service connection for a left shoulder disorder.  The January 2012 rating decision denied service connection for bilateral pes planus and a cervical spine disorder.

On his February 2011 substantive appeal for service connection for the left shoulder disorder, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In a March 2013 written statement signed by his representative, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for a cervical spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service. 

2.  The Veteran sustained a left shoulder injury during combat.  

3.  The Veteran has a current left shoulder disorder, diagnosed as chronic left shoulder instability with tearing of the labral tissues.

4.  The Veteran's currently diagnosed left shoulder disorders are etiologically related to service.  

5.  The Veteran has a bilateral pes planus disorder.  

6.  The Veteran was treated on several occasions for bilateral foot pain and fallen arches during service.

7.  Currently diagnosed bilateral pes planus is etiologically related to service.   


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left shoulder disorder, to include chronic instability and tearing of the labral tissues, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of service connection for a left shoulder disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection for a left shoulder disorder and pes planus), no conceivable prejudice to the Veteran could result from this decision regarding those issues.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of chronic instability of the left shoulder with tearing of the labral tissues, and pes planus are not a "chronic disease[s]" listed under 38 C.F.R. 
§ 3.309(a) (2013); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Left Shoulder Disorder

The Veteran contends that he was in combat in Grenada in 1983 and sustained a left shoulder injury.  Specifically, the Veteran has consistently stated that a sergeant pulled him by his wrist/forearm out of the line of fire, saving his life.  The Veteran maintains that his shoulder was separated or dislocated at that time and he has experienced recurrent dislocations since service separation.  See December 2010 VA examination report and Veteran's statement dated April 2011.   

The Veteran's DD Form 214 reflects that the Veteran was awarded a combat infantry badge for his service in Grenada.  Accordingly, the Board finds that the Veteran engaged in combat with the enemy during active service.  For this reason, 38 U.S.C.A. § 1154(b) is applicable in the instant case to establish an in-service left shoulder injury.

Next, the Board finds that the Veteran has a current left shoulder disability.  The Veteran underwent a MRI arthrogram of the left shoulder which revealed extensive tearing of the labrum and a Hill-Sachs injury to the humeral head.  See November 2011 statement from Dr. D.S., diagnosing chronic instability with labral tear; see also March 2011 MRI report.     

The Board further finds that the evidence is in equipoise on the question of whether the Veteran's left shoulder disorder is etiologically related to the in-service injury in 1983.  Weighing against the Veteran's claim is a December 2010 VA examination report and a January 2011 addendum opinion.  The examiner reviewed the claims file and interviewed the Veteran, which included a discussion of the left shoulder injury in service.  The examiner conducted a physical evaluation and reviewed x-ray findings, which were noted to be normal.  A diagnosis of "residuals of a left shoulder strain" was rendered.  The examiner then opined that the condition was "as likely as not" related to service.  The rationale given was that there was no documentation within service treatment records of a left shoulder injury.  Further, the Veteran had worked for the postal service for 22 years and had not sought orthopedic treatment.  

The January 2011 VA addendum opinion was requested from the same examiner who made the December 2010 findings because the opinion did not coincide with the rationale.  The examiner clarified his statement and noted that the December 2010 opinion should have stated that the Veteran's residuals of a left shoulder strain were "less likely than not" related to service.  

Weighing in favor of the Veteran's claim is a November 2011 statement from 
Dr. D.S., a Board certified orthopedic physician.  Dr. D.S. noted that he had reviewed the Veteran's claims file and results from a MRI arthrogram.  He also noted that the Veteran sustained an in-service injury, described as a left glenohumeral dislocation, as a result of being pulled to safety while involved in combat.  Prior to the in-service injury, the Veteran stated that he had never had any problems with his left shoulder.  After the injury, the Veteran noted that he continued to have trouble while participating in physical training while in service.  Over the years, the Veteran had gradual increase in instability and compromised function of the left shoulder.  Upon review of the MRI report, Dr. D.S. noted a diagnosis of left shoulder chronic instability with labral tear.  Dr. D.S. then opined that, within a reasonable degree of medical certainty, the Veteran's left shoulder disorder was related to his in-service injury in 1983.  In support of this opinion, Dr. D.S. stated that the Veteran never had trouble with his shoulder prior to the injury and had never sustained trauma to the shoulder after the in-service injury.  The Veteran's physical examination and results from the MRI were also noted to be "consistent" with shoulder instability and dislocations.  

The Board has reviewed VA treatment records which reveal continued complaints of left shoulder pain; however, they do not provide an opinion as to the etiology of the Veteran's left shoulder disorder.

Upon review of all the evidence of record, both lay and medical, the Board finds that there are probative medical opinions weighing both for and against the Veteran's claim for service connection for a left shoulder disorder.  See December 2010 VA examination report and the November 2011 private medical opinion from 
Dr. D.S.  Accordingly, the Board finds that the probative evidence of record is at least in equipoise on the question of whether the Veteran's left shoulder disorder is related to service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a left shoulder disorder, to include chronic instability and tearing of the labral tissues, have been met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Service Connection for Pes Planus

The Veteran contends that he developed bilateral foot pain and falling arches (i.e., pes planus) during basic training.  See May 2011 private treatment note from Dr. G.

Upon review of all the evidence of record, the Board finds that the weight of the evidence is in equipoise as to whether the Veteran's pes planus was incurred in or is otherwise related to service.  Service treatment records reveal numerous complaints for bilateral foot pain during service.  In a September 1982 service treatment record, the Veteran reported left foot pain for 1.5 weeks.  The physician noted falling arches and the Veteran was subsequently issued arch supports.  In a January 1983 service treatment record, the Veteran again complained of pain associated with falling arches for two weeks.  The physician noted that the Veteran was given arch supports in basic training.  A diagnosis of "plas plantus" was rendered.  In a June 1983 treatment note, the Veteran was diagnosed with athlete's foot and "possible fallen arches."  

The Veteran's April 1982 service entrance examination report, and the July 1986 service separation examination report are both negative for any complaints or diagnoses of pes planus.  

The Veteran was afforded a VA examination in December 2011.  The examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination of the feet.  A diagnosis of "mild bilateral flat foot" was rendered.  The examiner then stated that the Veteran was seen for multiple foot complaints in service and "possible fallen arches."  Further, the examiner noted that during the December 2011 physical examination, only subtle evidence of fallen arches was seen.  According to the examiner, the Veteran's fallen arches were "much more likely" a result of the Veteran's native anatomy, and not caused or aggravated by service.  As such, the examiner opined that the Veteran's bilateral flat foot disorder was "less likely than not" incurred in or caused by service.  

The evidence of record also includes private treatment records and a medical opinion from Dr. G., the Veteran's treating podiatrist.  In a May 2011 medical information questionnaire, the Veteran reported flat foot pain and swelling.  He also stated that these symptoms started in basic training as a result of significant running and walking.  X-rays and a MRI of the Veteran's feet were also obtained in May 2011.

Dr. G. then provided a statement in May 2011 which noted that he specialized in foot and ankle surgery and that the Veteran had been under his care.  It was noted that the Veteran had a diagnosis of "symptomatic pes planovalgus, as well as posterior tibial tenosynovitis."  Dr. G. noted that he had reviewed the Veteran's medical history, service treatment records, and had conducted a physical examination of the feet.  Dr. G. then opined that the Veteran's foot disorder was directly related to his time in boot camp.   The opinion was noted to be based on consideration of the physical examination, MRI report, and the medical history provided by the Veteran.

The Board finds that the medical opinions of record regarding the Veteran's claim for service connection for pes planus are both competent and probative.  The December 2010 VA examiner and Dr. G. both reviewed the Veteran's service treatment records, obtained the Veteran's medical history, provided a physical examination, reviewed x-ray or MRI reports, and provided medical opinions with supporting rationales.  Accordingly, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's bilateral pes planus is related to service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for a left shoulder disorder, to include chronic instability and tearing of the labral tissues, is granted.  

Service connection for bilateral pes planus is granted.


REMAND

The Veteran contends that his cervical spine disorder is related to his in-service left shoulder injury.  Specifically, the Veteran has stated that in 1983, a sergeant pulled him by his wrist/forearm out of the line of fire, saving his life.  The Veteran maintains that his shoulder was separated or dislocated in 1983 and he has had recurrent dislocations and continued neck pain since that time.  See December 2010 VA (spine) examination report.     

The Veteran was afforded a VA spine examination in December 2010 to assist in determining whether any currently diagnosed cervical spine disorder was related to service.  The December 2010 VA examiner diagnosed the Veteran with a cervical sprain and opined that it was not related to service.  In support of this opinion, the examiner stated that the Veteran was treated for a trapezius strain in service, but subsequent treatment notes, to include the service separation examination report, were negative for a cervical spine disorder.   There was also no evidence of existence or chronicity of neck pain in the 20 years following service separation.  

As decided herein, the Board has granted service connection for a left shoulder disability.  The Veteran maintains that his cervical spine disorder is related to the left shoulder injury sustained in service.  Further, the Veteran reported that his shoulder problems and neck pain both began after the 1983 in-service injury and have persisted since that time.  The December 2010 VA examiner did not address the question of secondary service causation or aggravation as the Veteran had not yet been granted service connection for the left shoulder disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).   Accordingly, the Board finds that a supplemental medical opinion is necessary to ascertain whether the currently diagnosed cervical sprain is caused or aggravated by the service-connected left shoulder disability.  

Accordingly, the case is REMANDED for the following actions:

1.  All pertinent VA and private treatment records dated from December 2013 should be obtained and incorporated in the claims folder and/or Virtual VA/VBMS electronic folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem. 

2.  The RO afford the Veteran the appropriate VA examination regarding the claimed cervical spine disability.  The claims folder, along with a copy of this remand should be made available to the examiner for review.  The examiner must review the entire claims folder.

The examiner should state whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's cervical spine disorder (diagnosed as a cervical sprain) is caused or aggravated by the Veteran's service-connected left shoulder disability.  If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation.

The examiner should note that aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.

3.  After all development has been completed, the RO should review the case again based on the additional evidence.  If the benefit sought is not granted, the RO should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran and his representative a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


